Citation Nr: 0608669	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  01-09 799	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as    40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January to October 1941, 
and from December 1944 to December 1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2001 rating action that denied a rating in excess 
of 40 percent for lumbosacral strain.  The veteran filed a 
Notice of Disagreement in July 2001, and the RO issued a 
Statement of the Case (SOC) in November 2001.  The veteran 
filed a Substantive Appeal in December 2001, and the RO 
issued Supplemental SOCs (SSOCs) in February 2002 and January 
2004.

In July 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing some of the requested 
action, the RO continued the denial of the claim (as 
reflected in the August 2005 SSOC).

By letter of November 2005, the RO notified the veteran of a 
Board hearing that had been scheduled for him at the RO for a 
date in December; the veteran failed to report for the 
hearing.

In March 2006, the undersigned Veterans Law Judge granted the 
February 2006 motion of the veteran's representative to 
advance this appeal on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2005).

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

The Board finds that further RO action on the claim on appeal 
is warranted, even though such action will further delay an 
appellate decision on the matter currently on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms thereof.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

In July 2004, the Board remanded this case to the RO to 
obtain a VA examination of the veteran's low back, to include 
clinical findings responsive to the decision of the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202-207 (1995), pertaining to 
functional loss associated with pain, weakness, and other 
factors.  Although a VA examination was conducted in January 
2005, the examiner failed to provide the requested findings.  
Thus, the Board finds that Stegall requires that this case be 
again remanded to the RO for compliance with the prior Board 
remand.

The Board also notes that the January 2005 VA examiner 
diagnosed hemiparesis as a residual of the veteran's 
nonservice-connected left cerebrovascular accident.  However, 
the examiner offered no comment as to whether the symptoms 
and impairment attributable to that condition are 
distinguishable from those attributable to the service-
connected back disability under consideration.   See 
Mittleider v. West,  11 Vet. App. 181 (1998) (where it is not 
possible to distinguish the effects of a non-service-
connected condition from those of a service-connected one, 
the reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability).  
Such comment is needed to resolve the claim on appeal.

Hence, the RO should arrange for the veteran to undergo VA 
examination of the back at an appropriate medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2005).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.
     
The record also reflects that outstanding VA medical records 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all treatment and 
evaluation of the veteran for his low back disability at the 
Bedford, Massachusetts VA Medical Center (VAMC) from July 
2004 to the present time should be obtained and associated 
with the claims file.  The Board points out that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received, or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Bedford 
VAMC copies of all records of the 
veteran's treatment and/or  evaluation of 
his low back disability, from July 2004 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his lumbar spine, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to and reviewed by the  
physician designated to examine the 
veteran.  All indicated tests and studies 
(to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  
  
The physician should conduct range of 
motion testing of the veteran's low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He or she should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If pain on motion is observed, 
the physician should indicate the point 
at which pain begins.                                                        

The examiner should also indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms attributed to the service-
connected low back disability noted above 
during flare-ups and/or with repeated 
use; to the extent possible, he should 
express such functional loss in terms of 
additional degrees of limited motion.  If 
the veteran suffers from ankylosis of the 
spine, the physician should indicate 
whether it is favorable or unfavorable, 
and provide its location, extent, and 
degree of severity.    

In rendering the above-referenced 
findings, the examiner should, to the 
extent possible, distinguish the symptoms 
of the veteran's service-connected 
lumbosacral strain from those 
attributable to residuals of the non-
service-connected left cerebrovascular 
accident; however, if it not medically 
possible to do so, the examiner should 
clearly so state, and indicate that the 
findings are indicate of overall lumbar 
spine impairment.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.    
 
3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notice of the date and time 
of the examination sent to him by the 
pertinent VA medical facility.                                                             

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should consider the claim in light 
of all pertinent evidence and legal 
authority

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish to him 
and his representative an appropriate 
SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 



other appropriate action must be handled in an expeditious 
manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

